Appeal by the defendant from a judgment of the County Court, Suffolk County (Kerins, J.), rendered September 26, 2002, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s closure of the courtroom during the testimony of four undercover officers deprived him of his right to a public trial is unpreserved for appellate review (see CPL 470.05 [2]; People v Thomas, 298 AD2d 535 [2002]) and, in any event, is without merit (see People v Ramos, 90 NY2d 490 [1997], cert denied 522 US 1002 [1997]; People v Smith, 282 AD2d 626, 627 [2001]; People v Rodriguez, 258 AD2d 483 [1999]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention raised in his supplemental pro se brief is without merit. Adams, J.P., Luciano, Skelos and Lifson, JJ., concur.